Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 1 of 12




                  Exhibit 3
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 2 of 12
                                                      CBS News / CBS Evening News / CBS This Morning / CTM Saturday / 48 Hours / 60 Minutes / Sunday Morning / Face The Nation / CBSN Originals   Search


                                                                                                                          Episodes     Overtime     Topics    The Team    Subscribe




                    Ghos Guns: The build-it-
                    yourself frearms that skirt                                                                                                                      Recent Segments

                    mos federal gun laws and                                                                                                                                               Joaquin Phoenix:
                                                                                                                                                                                           The 60 Minutes
                                                                                                                                                                                           Interview
                    are virtually untraceable
                    Under federal law, they require no background check or serial number,                                                                                                  Toxic waste in the
                    making ghost guns a growing weapon of choice for criminals.                                                                                                            Tijuana River
                                                                                                                                                                                           spilling into
                    2020            CORRESPONDENT                                                FACEBOOK             TWITTER        REDDIT       FLIPBOARD
                    May 10 Bill Whitaker                                                                                                                                                   California

                                                                                                                                                                                           Donald Trump's
                                                                                                                                                                                           conversations with
                                                                                                                                                                                           Bob Woodward


                                                                                                                                                                                           Resurrecting the
                                        This video is available on CBS All Access                                                                                                          church destroyed
                                                                                                                                                                                           on 9/11


                                                                                  WATCH NOW                                                                                                Extracting
                                                                                                                                                                                           confessions from a
                                                                                                                                                                                           serial killer
                                                                   60 MINUTES ALL ACCESS SUBSCRIBERS, CLICK HERE




https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 3 of 12
                    As the coronavirus pandemic sweeps through the country, panic and fear have caused a run on
                    hand sanitizer, toilet paper and guns. Retailers tell us they have never seen such a surge in
                    firearms sales. One kind of weapon that has been selling out is a build-it-yourself firearm known
                    as a ghost gun because it skirts most federal gun laws. There's no background check and no serial
                    number, making ghost guns invisible to police and almost impossible to trace when used in a
                    crime. We were surprised that it's all perfectly legal. After a year and a half of reporting, we
                    discovered that ghost guns, once mainly popular with gun enthusiasts, have also become a
                    weapon of choice for criminals, manufactured by gangs and used in mass shootings.

                    We sought out America's top gun cops, the Bureau of Alcohol, Tobacco, Firearms and Explosives,
                    the ATF, to find out exactly what a ghost gun is. Thomas Chittum, ATF's assistant director of
                    field operations, gave us rare access to its West Virginia weapons repository and told us the latest
                    additions here are ghost guns.




                    Comparing a ghost gun and a regularly manufactured gun


                    Bill Whitaker: What's the difference between these two guns?

                    Thomas Chittum: Well, this is a firearm that was manufactured by a licensed manufacturer. The
                    law requires them to mark them with certain markings, including a serial number. This is not
                    marked. No background check is completed when you purchase it. It's made at home by
                    somebody using commonly available hand tools.

                    Bill Whitaker: So, they both do the same thing.
https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 4 of 12
                    Thomas Chittum: They both shoot.

                    As Chittum says, usually, if you bought a gun at a store, it would have a traceable serial number
                    and you would need to pass a background check under federal law. A ghost gun can circumvent
                    all of that, because it's put together from unfinished, untraceable parts.

                    Bill Whitaker: It's virtually invisible to you and government.

                    Thomas Chittum: It also makes it challenging to keep it outta the hands of people who are not
                    allowed to possess firearms.




                    Bryan Muehlberger


                    Bryan Muehlberger: Up to that day, I never heard the term ghost gun. So I didn't even know
                    what that was.

                    Bryan Muehlberger found out one day last November. There had been a mass shooting at his
                    daughter's high school and 15-year-old Gracie was murdered.

                    Bryan Muehlberger: They bring in one of the head doctors. And just like you see on the movies,
                    he sits across from you with that real quiet kinda solemn stare, right at you. And I just-- I just
                    remember sayin', you know, like, "Please, no. Don't-- don't tell me the bad news, please."

                    This was the aftermath at Saugus High School in Santa Clarita, California. A typical Thursday

https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 5 of 12
                    morning disrupted, the quad littered with backpacks after students dropped everything and fled
                    for their lives. That's where Gracie was waiting for friends before class.

                    Bryan Muehlberger: She was about as close as I am to you right now. Shot her right through the
                    backpack and right through her chest, And thankfully he didn't aim at the back of her head. You
                    know, at least we got to see her face one more time.

                    Los Angeles County Sheriff Alex Villanueva arrived at the scene not long after the shots were
                    fired.   

                    Bill Whitaker: This kid shows up at school. What happened?

                    Alex Villanueva: He shows up at school. He has a backpack. His mom had-- had packed the
                    lunch for him. But in the backpack was also a .45 auto that was loaded.




                    Los Angeles County Sheriff Alex Villanueva


                    Carrying that loaded ghost gun was Nathaniel Berhow, a high school junior. In addition to
                    Gracie, he shot and killed Dominic Blackwell and wounded three other students. He saved the
                    last round for himself.

                    Bill Whitaker: He's 16 years old?

                    Alex Villanueva: Uh-huh (AFFIRM). Just turned-- that was his birthday.

                    Bill Whitaker: How does a 16-year-old get his hands on a gun? He's-- he's underage.
https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 6 of 12
                    Alex Villanueva: Underage, but his father was a gun enthusiast and was in possession of a lot of
                    weapons. They were ultimately confiscated because he was detained for psychiatric evaluation.

                    Bill Whitaker: So he-- the father was not supposed to have guns.

                    Alex Villanueva: And all the weapons were removed legally at the time.

                    Sheriff Villanueva suspects that's when the father turned to ghost guns and his son got his hands
                    on one. Six months later, the Saugus investigation is still ongoing.

                    Alex Villanueva: This is the actual weapon that was used in the Saugus shooting. It is a ghost
                    gun. It was assembled. We don't know by who. But we believe it was the father of the suspect and
                    it came into possession then of the shooter himself.

                    Ghost gun parts can be used to fabricate a handgun or even an AR-15. The parts are widely
                    available across the country in stores and online. In the wake of the coronavirus pandemic, they
                    have been flying off the shelves. They're shipped right to your door. Not much harder than
                    ordering a pizza.




                    The gun kit bought by 60 Minutes


                    We bought a kit online for $575 that has everything you need to make a 9 millimeter handgun. It
                    came in parts, like IKEA furniture but for firearms, and even includes the drill bits you need to
                    put the gun together in the comfort of your own home. Why is it so easy to buy? Because federal
                    gun law only regulates a part, called a frame or a lower receiver. But until you drill out holes and
https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 7 of 12
                    file down a bit, in the eyes of federal law, it's just a hunk of metal or in this case plastic.

                    YouTube videos will show you step-by-step how to turn that piece of plastic or metal into a gun.

                    Alex Villanueva: So you have pretty much it's open season, anyone who is a prohibited person
                    that wants to arm themselves now has a very easy way to do it.

                    But, if you're a felon or judged mentally unfit for example, federal law says you're not supposed
                    to have any kind of firearm. Build a ghost gun? No one knows you have it.

                    Ironically, California has some of the strictest state gun laws in the U.S., and yet it's the epicenter
                    of this growing problem.

                    Bill Whitaker: Where on your list of worries do these ghost guns fall?

                    Alex Villanueva: Well, along with terrorism, active shooter, this is w-- way up there on the list.

                    Villanueva oversees the largest sheriff's office in the country, and he says over the last year, the
                    number of ghost guns turning up in LA county investigations has jumped by 50%.

                    Alex Villanueva: Domestic assault, assault with a deadly weapon, distribution of child
                    pornography, possession a child pornography, armed with a ghost gun. Domestic violence,
                    domestic violence, assault with a deadly weapon, drug deal.

                    Bill Whitaker: Wow.

                    It's an epidemic that has blindsided police across the country. Without a serial number or
                    paperwork, ghost guns are very difficult for law enforcement to trace or track. Which is why
                    Thomas Chittum and the ATF are struggling to get a handle on the problem.




https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 8 of 12




                    Thomas Chittum, the ATF's assistant director of field operations, walks with correspondent Bill Whitaker through the ATF's West Virginia
                    weapons repository


                    Bill Whitaker: How many of these guns are on the streets, you have no idea?

                    Thomas Chittum: Uh, no, I have no idea.

                    Bill Whitaker: And how many crimes are being committed by these guns, you have no idea?

                    Thomas Chittum: Well, not with precision. They still represent a minority of the firearms that
                    are being used in crimes. But we do see that they're increasing significantly and rapidly.

                    Bill Whitaker: So you have no idea how many guns are out there, and you don't know who has
                    them.

                    Thomas Chittum: Uh, right.

                    Here's what our reporting found, contacting local and national law enforcement over the course
                    of a year and a half: at least 38 states and Washington D.C. have seen criminal cases involving
                    ghost guns.

                    There were at least four mass shootings, violent police shootouts, high-profile busts of gangs
                    making and selling ghost guns on the street, and cases involving terrorism and white
                    supremacists.

                    But Dimitrios Karras says that's not his clientele at all.

https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                     Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 9 of 12
                    He is a former Marine and one of the first to get into the business of selling ghost gun parts in
                    California ten years ago.

                    Dimitrios Karras: Between 300,000 and 500,000 individual units have passed through my
                    hands.

                    Bill Whitaker: Over what period of time?

                    Dimitrios Karras: Last ten years.

                    Bill Whitaker: It sounds like a lot to me.

                    Dimitrios Karras: If I was--

                    Bill Whitaker: That-- that's just from your store?

                    Dimitrios Karras: That's just-- that's just from what-- what I've been involved in. There's a lot of
                    companies that are now in this industry and there are multiple millions of these things that have
                    been created throughout the country at this point.

                    Bill Whitaker: So who is buying these kits?

                    Dimitrios Karras: It's guys in hardhats. It's also the people who like to work with their hands and
                    do this sort of thing anyway.




                    Dimitrios Karras


https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                    Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 10 of 12
                    Alex Villanueva: I'd say hogwash to that entire idea.

                    Bill Whitaker: Hogwash.

                    Alex Villanueva: Hogwash. Absolute hogwash. The only (LAUGH) people that are interested in
                    that are not enthusiasts into, you know, tinkerin' around with machines.

                    Bill Whitaker: A hobbyist.

                    Alex Villanueva: No. They're not hobbyists. These are people that should never have a firearm.
                    And that's how they found a way to get one.

                    Karras insists the store where he now works, which touts just how invisible their ghost gun parts
                    are, has safeguards to prevent ghost gun parts from getting into the wrong hands.

                    Bill Whitaker: And what are they?

                    Dimitrios Karras: Um, I'm not gonna get too much into it because it would undermine our ability
                    to use them.

                    Bill Whitaker: Do you ever worry that someone who's buying one of these kits might have a
                    mental illness or, you know, be planning to use an AR-15 for something that's horrible,
                    unimaginable?

                    Dimitrios Karras: Does a car salesman worry that-- someone might take a car that they've sold to
                    them and drive it through a crowd of people?

                    Bill Whitaker: So you see them as the same?

                    Dimitrios Karras: I do.

                    Karras's home state, California, is phasing in a law to regulate ghost gun parts like regular
                    firearms. Three other states and the District of Columbia have passed their own restrictions. But
                    Villanueva says that's not enough.

                    Alex Villanueva: We need national laws, or federal, from Congress that covers a total ban on the
                    creation or the selling of these ghost gun kits.

                    Bill Whitaker: State-by-state is not gonna do it?

                    Alex Villanueva: It doesn't because then you can just defeat it by going to another state.

                    In today's political climate, new federal gun control measures seem unlikely.

                    So that leaves it to the ATF to determine what is and is not a gun. Currently, ATF says a ghost
                    gun not a gun.

https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                    Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 11 of 12
                    But the ATF has changed its thinking on similar issues recently. After the 2017 massacre in Las
                    Vegas, the ATF and the Department of Justice banned bump stocks, an accessory that turned
                    semi-automatic weapons into machine guns.




                    Former acting director of the ATF, Thomas Brandon


                    Former acting director of the ATF, Thomas Brandon, helped implement that change and was
                    ready to recommend to his bosses at the Department of Justice that they reclassify certain ghost
                    gun kits, like the one we ordered, as firearms because of how easy they are to put together.

                    Bill Whitaker: You were alarmed at what you were seeing?

                    Thomas Brandon: Yeah. And so I said, "Well, right now we have a public safety concern."

                    Bill Whitaker: You thought that the ATF should reclassify these kits as firearms?

                    Thomas Brandon: Yes as the head of the agency at the time-- I said, "I'm gonna do everything I
                    can for public safety with my team." If you wanted to buy a kit and make your own gun, it's just
                    gonna hav-- have a serial number on it.

                    Thomas Brandon retired last spring before any action was taken. We asked the Bureau of
                    Alcohol, Tobacco, Firearms and Explosives if there was any follow-up on Brandon's plans and
                    were told, "ATF routinely reviews our practices, procedures, and determinations; however, it
                    would be inappropriate to comment on internal discussions. " Thomas Chittum says the ATF is
                    doing everything it can.
https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
Ghost Guns: The build-it-yourself firearms that skirt most federal gun laws and are virtually untraceable - 60 Minutes - CBS News
                                                                    Case 3:20-cv-06761-EMC Document 1-3 Filed 09/29/20 Page 12 of 12
                    Bill Whitaker: Is this just one of those political hot potatoes that nobody wants to touch?

                    Thomas Chittum: Well, gun law's one of the most divisive topics in America. And ATF sometimes
                    finds itself in the middle.

                    As for Saugus, it was the first high school mass shooting with a ghost gun. Bryan Muehlberger, a
                    pistol owner himself, says if something isn't done about ghost guns, it won't be the last.

                    Bryan Muehlberger: I'm not against owning guns, but I also believe strongly that this is a serious
                    problem that's occurring that no one knew about. So I just feel like something needs to be done.
                    It's just-- it's become too easy.

                    Produced by Nichole Marks and David M. Levine. Associate producers, Michelle St. John,
                    Emilio Almonte and LaCrai Mitchell. Edited by Richard Buddenhagen.
                    © 2020 CBS Interactive Inc. All Rights Reserved.




                  CBSNews.com                              CBS Interactive                          Follow Us
                  Site Map                                 Privacy Policy                           Facebook
                  Help                                     CA Privacy/Info We Collect               Twitter
                  Contact Us                               CA Do Not Sell My Info                   RSS                             Search...
                  CBS Bios                                 Ad Choice                                Email Newsletters
                  Careers                                  Terms of Use                             YouTube
                  CBSi Careers                             Mobile User Agreement                    CBS News Radio
                  Internships                              About CBS                                CBS Local
                  Development Programs                     Advertise
                  CBS News Store                           Closed Captioning


                  Copyright © 2020 CBS Interactive Inc.
                  All rights reserved.




https://www.cbsnews.com/news/ghost-guns-untraceable-weapons-criminal-cases-60-minutes-2020-05-10/[9/15/2020 8:57:13 PM]
